2:19-cv-03221-DCN      Date Filed 10/27/20      Entry Number 57        Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   KENNETH PRIVETTE, individually and on)
   behalf of all others similarly situated, )
                                            )               No. 2:19-cv-3221-DCN
                           Plaintiff,       )
                                            )                      ORDER
                   vs.                      )
                                            )
   WASTE PRO OF NORTH CAROLINA, )
   INC.,                                    )
                                            )
                           Defendant.       )
                                            )

          The following matter is before the court on defendant Waste Pro of North

   Carolina, Inc.’s (“Waste Pro NC”) motion to exceed discovery limits, ECF No. 52. For

   the reasons set forth below, the court denies the motion without prejudice and permits

   Waste Pro NC to refile the motion should representative discovery prove individualized

   discovery warranted.

                                     I. BACKGROUND

          Plaintiff Kenneth Privette (“Privette”) brings this action against Waste Pro NC

   individually and on a collective basis. To date, 133 individuals have opted into Privette’s

   collective action. Privette originally brought this action along with two other named

   plaintiffs on behalf of all other similarly situated non-exempt waste disposal drivers who

   were paid a day rate and who have been employed by Waste Pro entities throughout the

   United States, at any time from September 29, 2014 through the final disposition of this

   matter. Without delving into this matter’s convoluted procedural history, the court notes

   that the instant lawsuit is the product of numerous severances and dismissals, such that

   the current action includes one named plaintiff, Privette, against one defendant, Waste

                                                1
2:19-cv-03221-DCN         Date Filed 10/27/20     Entry Number 57        Page 2 of 5




   Pro NC. In the operative complaint, Privette asserts a cause of action for violation of the

   Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., alleging that Waste Pro

   NC violated the FLSA’s overtime provisions. On April 16, 2020, the court conditionally

   certified Privette’s FLSA claim as a collective action. ECF No. 25. On August 5, 2020,

   Waste Pro NC filed a motion to exceed discovery limits. ECF No. 52. On August 13,

   2020, Privette responded, ECF No. 53, and on August 20, 2020, Waste Pro NC replied,

   ECF No. 54. The court held a hearing on the motion on October 15, 2020. As such, the

   motion is ripe for review.

                                        II. STANDARD

          Pretrial discovery is governed by Federal Rule of Civil Procedure 26. Parties are

   permitted to “obtain discovery regarding any nonprivileged matter that is relevant to any

   party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.

   26(b)(1). In determining proportionality, a court should consider “the importance of the

   issues at stake in the action, the amount in controversy, the parties’ relative access to

   relevant information, the parties’ resources, the importance of the discovery in resolving

   the issues, and whether the burden or expense of the proposed discovery outweighs its

   likely benefit.” Id.

          The scope of discovery is often contested in FLSA collective actions. Depending

   on the circumstances, some courts permit “individualized discovery”, meaning that the

   defendant is permitted to serve discovery on each opt-in plaintiff. See, e.g., Ewers v.

   City of Petersburg, Virginia, 2016 WL 9226394, at *1 (E.D. Va. June 3, 2016)

   (permitting individualized discovery with some limitations) (collecting cases). Other

   courts, finding individualized discovery overly burdensome, allow defendants to conduct



                                                 2
2:19-cv-03221-DCN       Date Filed 10/27/20       Entry Number 57         Page 3 of 5




   only “representative discovery”, wherein defendants are entitled to serve discovery on a

   representative sample of the whole. See, e.g., Nelson v. Am. Standard, Inc., 2009 WL

   4730166, at *3 (E.D. Tex. Dec. 4, 2009) (permitting discovery on a sample of 91 out of

   1,328 opt-in plaintiffs). Most courts, including courts in this district, strike a balance

   between the two approaches based on ordinary discovery principles and in consideration

   of the burdens and benefits to both sides. See, e.g., Irvine v. Destination Wild Dunes

   Mgmt., Inc., 2016 WL 1213639, at *1 (D.S.C. Mar. 28, 2016) (permitting depositions of

   21.6% of the plaintiffs and limited requests for production and interrogatories on each

   plaintiff). In addition to fairness, the court should specifically consider whether

   “meaningful differences among class members can be addressed through a representative

   group.” Romero v. Fla. Power & Light Co., 2012 WL 1970125, at *5 (M.D. Fla. June 1,

   2012) (in the context of representative testimony).

                                       III. DISCUSSION

          The parties cannot agree on the scope of discovery. Waste Pro NC “seeks to

   propound 10 or fewer Requests for Admissions” and “10 or fewer interrogatories” on

   each individual who has joined the FLSA collective action. ECF No. 52 at 2.

   Additionally, Waste Pro NC asks to conduct “no more than 15 depositions[.]” Id.

   Privette does not oppose Waste Pro NC’s request with respect to depositions but does

   object to Waste Pro NC’s request for individualized requests for admissions and

   interrogatories.

          Waste Pro NC argues that individualized discovery is appropriate because it

   “intends to raise numerous fact-specific defenses to [p]laintiffs’ claims, in addition to

   denying liability outright.” ECF No. 52 at 3. Waste Pro NC explains that several



                                                 3
2:19-cv-03221-DCN       Date Filed 10/27/20      Entry Number 57        Page 4 of 5




   individualized factual circumstances that underlie potential defenses to plaintiffs’ claims

   warrant individualized discovery. For example, Waste Pro NC argues that “numerous

   individuals who joined this action were always paid their full day rate, regardless of the

   number of hours they worked,” and that “[t]here are also other individuals who were not

   day or task rate employees during their employment, [but] were hourly employees . . .

   who were paid an overtime premium at time and a half.” Id. at 3–4. In response, Privette

   argues that representative discovery is more appropriate, noting that Waste Pro NC itself

   possesses the evidence that might resolve the majority of the individualized issues it

   presents. For example, Privette explains that Waste Pro NC is in the best position to

   determine which plaintiffs were paid a half-day rate, given that it possesses the

   employment records. As such, Privette concludes, discovery on each opt-in plaintiff is

   unnecessary, overly burdensome, and contrary to the policy underlying FLSA collective

   actions.

          Both parties make good points. On the one hand, Waste Pro NC is entitled to

   discover evidence that might aid in its defense, and Waste Pro NC has identified some

   diverse sets of circumstances that may undermine the opt-in plaintiffs’ claims; on the

   other, the court recognizes that Waste Pro NC likely possesses much of the plaintiff-

   specific evidence it craves and that subjecting each opt-in plaintiff to written discovery

   borders on overly burdensome and might well discourage future wronged employees

   from opting into FLSA collective actions. Armed with broad discretionary authority to

   resolve discovery disputes fairly, the court settles on a compromise.1 See Seaside Farm,




          1
           As the incomparable Larry David, echoing “the Great Compromiser” Henry
   Clay, once said, “A good compromise is when both parties leave dissatisfied.”
                                                4
2:19-cv-03221-DCN       Date Filed 10/27/20      Entry Number 57        Page 5 of 5




   Inc. v. United States, 842 F.3d 853, 860 (4th Cir. 2016). The court authorizes Waste Pro

   NC to engage in representative discovery to address the individualized issues it claims

   warrant individualized discovery. As such, the court authorizes representative, written

   discovery on up to thirty opt-in plaintiffs, which represents just over 20% of the

   collective whole. If such representative discovery reveals the legitimate need for

   plaintiff-specific evidence, Waste Pro NC can file another motion to exceed discovery

   limits with concrete, explicit examples, backed by evidence uncovered during

   representative discovery, that demonstrates Waste Pro NC’s need for individualized

   discovery. Until then, Waste Pro NC’s motion is denied without prejudice.

                                     IV. CONCLUSION

          For the foregoing reasons the court DENIES WITHOUT PREJUDICE the

   motion.

          AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

   October 27, 2020
   Charleston, South Carolina




                                                5
